                             Case 19-24551      Doc 56      Filed 08/12/20     Page 1 of 2
Entered: August 12th, 2020
Signed: August 12th, 2020

SO ORDERED




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF MARYLAND
                                             (Baltimore Division)

         In re:                              )
                                             )
         KIMYA D. CRAWFORD,                  )                          Case No. 19-24551-MMH
                                             )                                (Chapter 7)
                           Debtor.           )
         ___________________________________ )
         In re:                              )
                                             )
         RENEE PETERSON,                     )                          Case No. 19-24045-DER
                                             )                                (Chapter 7)
                           Debtor.           )
         ___________________________________ )

                                 ORDER FURTHER CONTINUING HEARING

                   Upon consideration of the Status Report in Response to Court’s June 10, 2020 Order filed

         on August 7, 2020 (the “Status Report”), the Court finding that the granting of a further

         continuance sine die is appropriate due to current operational status of the United States

         Bankruptcy Court for the District of Maryland during the COVID-19 Pandemic declared by the

         World Health Organization, as well as the U.S. District Court Standing Order 2020-11, and the

         necessity of the Court to continue social distancing, it is by the United States District Court for the

         District of Maryland,
                  Case 19-24551         Doc 56     Filed 08/12/20       Page 2 of 2




        ORDERED, that the hearing on the Orders to Show Cause entered on January 17, 2020

[Case No. 19-24551-MMH, Docket No. 19 & Case No. 19-24045-DER, Docket No. 16] is hereby

continued sine die pending further order of Court; and it is further,

        ORDERED, that Upsolve and its counsel as well as any other parties planning to appear

for the future scheduled hearing (collectively, the “Parties”) shall file a status report with the Court

on or before Friday, October 30, 2020 that updates the information provided in the Status Report

and provides any other information that the Parties believe may be pertinent to the Court in

determining when to schedule and in what manner to conduct the hearing.


cc:    Kimya D. Crawford
       Morgan W. Fisher, Chapter 7 Trustee
       Renee Peterson
       Marc H. Baer, Chapter 7 Trustee
       Gerard R. Vetter, Assistant United States Trustee
       John P. Fitzgerald, III, Acting United States Trustee

       David Nigel Griffiths, Esq.
       Victor S. Leung, Esq.
       Robert B. Niles-Weed, Esq.
       Theodore E. Tsekerides, Esq.
       Counsel for Upsolve, Inc.
       c/o Weil, Gotshal & Manges LLP
       767 Fifth Avenue
       New York, NY 10153

       Holly E. Loiseau, Esq.
       Counsel for Upsolve, Inc.
       holly.loiseau@weil.com


                                              ~ End of Order ~




                                                 ~2~
